Citation Nr: 0603896	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  97-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left leg.

2.  Entitlement to service connection for arthritis of the 
left arm.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to February 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Columbia, 
South Carolina, Department of Veterans' Affairs (VA), 
Regional Office (RO).  In August 1998, the veteran testified 
at the RO at a personal hearing.  In December 2003, the 
veteran testified before the undersigned at a personal 
hearing conducted at the RO.  In July 2004, the Board 
remanded the case for additional evidentiary development.  
The case is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1. The veteran's left leg arthritis was not present in 
service or to a compensable degree within one year of release 
from service, and is not etiologically related to service or 
to a service-connected disability.

2.  The veteran's left arm arthritis was not present in 
service or to a compensable degree within one year of release 
from service, and is not etiologically related to service or 
to a service-connected disability


CONCLUSIONS OF LAW

1.  Arthritis of the left leg was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310(a) (2005).

2.  Arthritis of the left arm was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2005).  
The regulation implementing the statute can be found at 
38 C.F.R. § 3.159.  These laws require that, upon the receipt 
of a complete or substantially complete application for 
benefits, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously of record, that is necessary 
to substantiate the claim.  This notice shall indicate which 
portion of the information and evidence, if any, is to be 
provided by the claimant, and which portion, if any, is to be 
obtained by VA on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005).  VA will also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002 & 
Supp. 2005);  38 C.F.R. § 3.159(c)(1) (2005).  If VA is 
attempting to obtain records from a Federal department or 
agency, the effort to obtain them will continue until the 
records have been obtained unless it is reasonably certain 
that such records do not exist or that further efforts to 
find them would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(2) (2005).

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision in a claim for VA benefits.  

In the present case, the veteran filed substantially complete 
claims for service connection for left leg and left arm 
arthritis in October 1997.  The initial rating action that 
denied these claims was issued in March 1998, prior to the 
enactment of the VCAA.  After that rating action was issued, 
the AOJ provided notice letters in August 2003 and July 2004 
to the claimant that told him what information and evidence 
must be submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told that he could submit any evidence relevant to 
his claims.  He was then sent a Supplemental statement of the 
case (SSOC) in August 2005, which included the provisions of 
38 C.F.R. § 3.159, the regulation that implemented the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least three different occasions (see above).    The 
Board had requested copies of the veteran's VA treatment 
records, which were obtained and associated with the claims 
folder.  He has been provided with VA examinations.  
Therefore, it is found that the veteran was aware of the 
evidence and information that was needed to substantiate his 
claims; moreover, VA obtained those records that were 
available in relationship to the claims.  In addition, the 
claims were readjudicated following the provision of the 
notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  


Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Factual background and analysis

A review of the veteran's service medical records showed that 
on February 9, 1967, he had injured his left great toe while 
working on a vehicle.  He sustained a compound fracture of 
the distal phalanx of the left great toe.  There was no 
indication that he injured his left leg.  On April 9, 1967, 
he sustained a gunshot wound to the right upper extremity, as 
well as a cerebral concussion.  He suffered a right elbow 
dislocation and an open fracture of the humerus.  There was 
no record of any injury to or involvement of the left upper 
extremity.

The veteran filed his claim for service connection in 1997.  
He asserted that he had developed left leg and left arm 
arthritis in 1996.  He was examined by VA in January 1998.  
The examiner noted that the claims folder had not been 
available for review prior to the examination.  The examiner 
commented that the veteran had reported that he sustained 
massive injury to the soft tissue in the muscle and joints on 
the right side; he reportedly also sustained soft tissue 
injuries to the left side.  However, there was no fracture to 
the left side.  He stated that over the years the left upper 
extremity had become more painful.  He stated that he had 
suffered multiple injuries to the left side in a mine injury 
in 1967 (such an injury was not noted in the service medical 
records).  The diagnosis was multiple joint pains, more soft 
tissue than bony in nature.  He had left shoulder bursitis 
and tendonitis type pain with only minimal changes of 
degenerative joint disease, but the majority of the pain was 
from the soft tissue.  There was a small osteophyte on the 
left elbow.  Left lower extremity films showed overall good 
alignment.  The conclusion was that he had multiple joint 
pains on the left side; it was commented that it was likely 
that some of his left upper extremity pains were due to 
compensation he needed to do because of his poor functioning 
right side secondary to a mine injury.

The veteran testified at a RO hearing in August 1998.  He 
stated that his left hand had been injured in an explosion in 
service.  He said that his arm now hurts from the hand to the 
shoulder.  He stated that his left leg bothers him from the 
toe to the knee.  He related his left leg problems to the toe 
injury suffered in service.  

On November 15, 1999, the veteran reported for VA medical 
treatment with left side pain from the left side of the head 
radiating to the arm and the left leg following a motor 
vehicle accident.  He had refused to be taken by ambulance to 
the hospital following the accident; however, he had 
developed increasing stiffness over the five days preceding 
seeking VA treatment.  Numerous muscle spasms were observed 
and he had tenderness of the left arm.  In October 2000, he 
complained of left shoulder pain, and he had 
acromioclavicular tenderness and pain with external rotation.  

In December 2003, the veteran testified before the 
undersigned at a personal hearing.  He stated that after his 
right arm injury, a broken bone in the left shoulder had been 
found.  He stated that the skin had healed on the left side 
and the doctors in service had not paid any attention to it.  
He claimed that when he had gone to physical therapy, they 
had found a cracked bone.  He said that his arm hurts from 
the fingers to the shoulder.

The veteran was examined by VA in November 2004.  He stated 
that he had fractured his left great toe in service and that 
he now has pain in the left foot and left leg.  He also 
stated that he had sustained a shell fragment wound to the 
left arm in service; there was no bone involvement at that 
time.  He was told three years ago that he had a fractured 
left clavicle.  He reported that he now has arthritis in the 
left shoulder and elbow.  He complained of constant pain in 
the left arm.  The objective examination noted that he had 
significant trouble with his right upper extremity, due to 
his service-connected wound residuals.  His left shoulder 
displayed 5/5 motor strength.  He had abduction of 0 to 85 
degrees; forward flexion of 0 to 85 degrees; external 
rotation of 0 to 45 degrees; and internal rotation of 0 to 60 
degrees.  All ranges of motion were painful.  His left elbow 
had 5/5 strength with flexion and extension, pronation and 
supination.  Flexion was 0 to 140 degrees, and pronation and 
supination were to 0 to 90 degrees each.  His left great toe 
had full range of motion and there was no swelling or 
tenderness.  The left ankle had 5/5 motor strength in all 
planes.  Dorsiflexion was from 0 to 15 degrees, plantar 
flexion was from 0 to 25 degrees, and inversion and eversion 
were good.  There was no pain on any of these motions.  The 
examiner noted that the service medical records revealed that 
his left great toe had been allowed to heal, and that there 
had been no evidence of any additional follow-up or of any 
sequelae.  The service medical records had not shown any 
injury to the left arm or shoulder.  The examiner then stated 
the following:

My impression is that [the veteran] is a 56-year-
old veteran some 37 years status post fracture of 
the left great toe, with no objective evidence of 
sequelae.  However, he more likely than not has 
some osteoarthritis in that toe, but no evidence 
and no indication that there is involvement of any 
other part of his lower extremity.

In addition, he has what he himself states was a 
shell fragment wound to the left arm, with no bone 
involvement.  He has in fact excellent musculature 
of the left upper extremity, full range of motion 
of the elbow, significantly decreased range of 
motion of the shoulder, with no indication that he 
injured his shoulder at any time in service.  
Therefore my impression is that he as likely as not 
has arthritis of the left shoulder, which is not 
related to, caused by, or worsened by service-
connected problems.  In addition, he may well have 
a left elbow tendonitis, which is not related to, 
caused by, or aggravated by a service-connected 
problem.

An addendum to the examination interpreted the X-ray, which 
showed an olecranon spur of the left elbow, without evidence 
of acute musculoskeletal disease.  The left shoulder showed 
severe acromioclavicular joint osteoarthritis, glenohumeral 
joint osteoarthritis, and subacromial space narrowing of the 
left shoulder.  The left foot showed posttraumatic changes of 
the distal phalanx of the left great toe, as well as  a 
plantar calcaneal spur of the left foot.  

Service connection is in effect for post-traumatic stress 
disorder, rated as 70 percent disabling; ankylosis of the 
right elbow, rated 60 percent; partial right radial nerve 
paralysis, rated 30 percent; limitation of motion of the 
right arm at shoulder level, rated 20 percent; diabetes 
mellitus, rated 20 percent; scars of the right arm and leg, 
rated 10 percent; and fracture of the left great toe, healed, 
rated 0 percent.  The combined evaluation is 100 percent.  
The veteran also is entitled to special monthly compensation 
on account of the loss of sue of one hand.   

After a careful review of the evidence of record, it is found 
that entitlement to service connection for arthritis of the 
left leg and the left arm have not been established.  
Initially, the evidence of record does show that the veteran 
injured his left great toe and his right arm in service.  
However, there was no indication of any additional injury to 
the left leg and no indication that he sought any treatment 
following the original treatment for the left toe.  There was 
also no indication that the veteran sustained any injury to 
the left arm or shoulder in service.  The records of the 
gunshot wound to the right arm had not demonstrated any 
involvement of the left upper extremity.  No diagnosis of 
arthritis of the left leg or arm was made in service.  
Therefore, there is no evidence to support the conclusion 
that left leg or arm arthritis was present in service.  
Additionally, there is no suggestion in the record that the 
veteran was diagnosed with arthritis of either the left leg 
or the left arm to a compensable degree within one year of 
his discharge; rather, there was no suggestion of the 
presence of arthritis until 1996, at the earliest.  Finally, 
there is no evidence to support the conclusion that the 
veteran's service-connected left great toe injury residuals 
or the right arm gunshot wound residuals played any role in 
the diagnosed left shoulder arthritis or in any left leg 
complaints, to include arthritis.  In fact, after reviewing 
all the evidence of record, to include the service medical 
records, a VA examiner rendered an opinion in November 2004 
that, while the veteran has arthritis of the left great toe, 
there was no indication that any other part of his left lower 
extremity was involved.  The examiner also opined that it was 
not likely that any left shoulder or elbow problems had been 
caused by, worsened by, or were related to any service-
connected disabilities.  

The Board is aware that a VA examiner in January 1998 
commented that it was likely that some of the veteran's left 
upper extremity pains were due to compensation that he needed 
to do because of his poor functioning right side secondary to 
mine injury.  The Court has held that it is the Board's duty 
to determine the credibility and weight of evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  While the Board may not 
ignore the opinion of a physician, it is certainly free to 
discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board 
finds that the opinion of the examiner in November 2004 is of 
greater weight and higher probative value than the January 
1998 opinion.  In January 1998, the examiner clearly 
documented that the claims file was not available for review.  
In contrast, the November 2004 examiner was able to review 
the veteran's claims files.  Further, along with a physical 
examination that included X-ray studies, the 2004 examiner 
provided rationale for all theories of entitlement.  

The Board has also reviewed the veteran's statements and 
testimony, and there is no doubt as to his sincerity.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  After a review of 
the evidence, the Board finds that the competent and 
probative evidence does not support the claim for service 
connection.  As a consequence, it cannot be found that 
entitlement to service connection for either left leg or left 
arm arthritis has been demonstrated.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection for left leg or left arm arthritis.


ORDER

Entitlement to service connection for arthritis of the left 
leg is denied.

Entitlement to service connection for arthritis of the left 
arm is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


